Citation Nr: 0006977	
Decision Date: 03/15/00    Archive Date: 03/23/00

DOCKET NO.  98-09 103	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, 
New Hampshire


THE ISSUE

Entitlement to service connection for low back disorder, as 
secondary to service-connected total left knee replacement 
and right knee disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. P. Simpson, Associate Counsel


INTRODUCTION

The appellant served on active duty from June 1966 to 
November 1968.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a March 1998 rating decision of the 
Manchester, New Hampshire, Department of Veterans Affairs 
(VA) Regional Office (RO).  In that decision, the RO denied 
service connection for low back disorder as secondary to 
service-connected total left knee replacement.

In the rating decision on appeal, the RO denied service 
connection for right knee disorder as secondary to service-
connected total left knee replacement.  The appellant 
perfected an appeal as to that issue.  However, in a January 
1999 rating decision, the RO granted service connection for 
right knee disorder and assigned a 10 percent disability 
evaluation.  The appellant did not file a notice of 
disagreement (NOD) as to the grant of service connection for 
the right knee disorder, and thus that issue is no longer on 
appeal.  See Grantham v. Brown, 114 F.3d 1156, 1158-59 (Fed. 
Cir. 1997) (NOD following denial of a particular claim for 
service connection cannot be construed as an NOD following 
the granting of service connection for that claim).  The 
Board notes that in an undated written statement from the 
veteran received at the Board on June 23, 1999, the veteran 
seemed to disagree with the initial rating assigned for the 
right knee disability.  However, that correspondence cannot 
constitute a valid NOD because it was received by the Board 
and not the RO.  Thus, it did not serve to initiate appellate 
review of the claim.  See 38 U.S.C.A. § 7105(b)(1) (West 
1991); Beyrle v. Brown, 9 Vet. App. 24, 28 (1996); Zevalkink 
v. Brown, 6 Vet. App. 483, 489 (1994) (NODs must generally be 
filed with the RO).

It appears from the June 23, 1999, written statement that the 
veteran wishes to pursue additional claims for service 
connection or increased ratings for lymph nodes, eyes, right 
and left knees, passive-aggressive personality disorder, and 
a respiratory disorder.  These claims have not been developed 
for appellate review and are referred to the RO for 
appropriate action.


FINDING OF FACT

The appellant has brought forth competent evidence of a nexus 
between the diagnosis of spondylolisthesis and his service-
connected total left knee replacement and right knee 
disorder.


CONCLUSION OF LAW

The claim for service connection for low back disorder, to 
include spondylolisthesis, as secondary to service-connected 
total left knee replacement and right knee disorder, is well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. 
§ 3.310(a) (1999).


REASONS AND BASES FOR FINDING AND CONCLUSION

The appellant claims that service connection is warranted for 
his back, stating that he developed a back problem due to his 
service-connected total left knee replacement.

The appellant has brought forth competent evidence of current 
diagnosis of spondylolisthesis.  An April 1999 letter from 
Dr. Robert H. Arbuckle stated the following:

. . . I can't state [if] there is any 
relationship with [the appellant's] knees 
and the problems that subsequently 
developed in his back.  I don't know for 
sure, but I'm assuming that his 
spondylolisthesis was on a congenital 
basis and not acquired, but it is 
possible it was acquired.

(Emphasis added.)

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (hereinafter, "the Court"). has held that service 
connection is warranted where the evidence shows that a 
chronic disability or disorder has been caused or aggravated 
by an already service-connected disability.  38 C.F.R. 
§ 3.310 (1999); Allen v. Brown, 7 Vet. App. 439 (1995).

In making a claim for service connection, the appellant has 
the burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
well grounded.  38 U.S.C.A. § 5107(a) (West 1991).  A well-
grounded claim is "a plausible claim, one which is 
meritorious on its own or capable of substantiation. Such a 
claim need not be conclusive but only possible to satisfy the 
initial burden of § [5107]."  Murphy v. Derwinski, 1 Vet. 
App. 78, 81 (1990).  A well-grounded claim for secondary 
service connection requires evidence of a current disability 
as provided by a medical diagnosis, a service-connected 
disease or injury, and competent evidence providing a nexus 
between the two.  Wallin v. West, 11 Vet. App. 509, 512 
(1998); 38 C.F.R. § 3.310(a) (1999).  When determining 
whether a claim is well grounded, the evidence submitted in 
support of the claim must be accepted as true.  Robinette v. 
Brown, 8 Vet. App. 69, 75-76 (1995) (citing King v. Brown, 5 
Vet. App. 19, 21 (1993)).

Dr. Arbuckle stated in his April 1999 letter that it was 
"possible" that the appellant's diagnosis of 
spondylolisthesis was acquired.  The implication in his 
letter is that it was possibly acquired due to the service-
connected total left knee replacement and right knee 
disorder.  Accepting Dr. Arbuckle's statement as true, the 
Board finds that such statement is sufficient to establish a 
well-grounded claim for service connection for low back 
disorder, to include spondylolisthesis, as secondary to 
service-connected total left knee replacement and right knee 
disorder.  Caluza v. Brown, 7 Vet. App. 498 (1995) aff'd per 
curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); 38 U.S.C.A. 
§ 5107(a) (West 1991); 38 C.F.R. § 3.310(a) (1999).


ORDER

The claim for service connection for low back disorder, to 
include spondylolisthesis, as secondary to service-connected 
total left knee replacement and right knee disorder, is well 
grounded.


REMAND

Because the appellant has submitted a well-grounded claim for 
service connection for low back disorder, to include 
spondylolisthesis, as secondary to service-connected total 
left knee replacement and right knee disorder, the duty to 
assist attaches.  38 U.S.C.A. § 5107(a) (West 1991).  The 
Board finds that additional development is needed prior to 
adjudicating the claim for service connection for low back 
disorder, to include spondylolisthesis, as secondary to 
service-connected total left knee replacement and right knee 
disorder.

The record indicates that the veteran is receiving Social 
Security Administration (SSA) disability benefits for his 
back problems.  Records pertaining to the award of such 
benefits by the SSA have not been associated with the record 
certified for appellate review.  Such records may be of 
significant probative value in determining whether service 
connection is warranted.  The Court held in Lind v. Principi, 
3 Vet. App. 493, 494 (1992), that the VA should attempt to 
obtain records from other federal agencies, including the 
SSA, when the VA has notice of the existence of such records.  
See also Murincsak v. Derwinski, 2 Vet. App. 363, 370-372 
(1992).  Thus, the RO must request complete copies of the SSA 
records utilized in awarding the appellant disability 
benefits.

Under VA regulations, there is a 90-day period - "following 
mailing of notice to [an appellant and his or her 
representative] that an appeal has been certified to the 
Board for appellate review and that the appellate record has 
been transferred to the Board, or until the date the 
appellate decision is promulgated by the Board . . . 
whichever comes first" -- during which an appellant may 
submit additional evidence to the Board.  38 C.F.R. 
§ 20.1304(a) (1999).  If additional evidence is submitted 
during this time, the Board reviews it in light of the claims 
on appeal and decides whether review by the RO in the first 
instance is required.  38 C.F.R. § 20.1304(c) (1999).  Any 
pertinent evidence accepted at the Board without the benefit 
of RO consideration must be accompanied by a written waiver.  
Id.

In this case, the veteran was notified of the certification 
and transfer of the appellate record by letter dated April 6, 
1999.  38 C.F.R. §§ 19.36, 20.1304(a) (1999).  The 
appellant's representative submitted additional, pertinent 
evidence to the Board in June 1999.  This evidence was 
received less than ninety days after the certification of 
appeal and transfer of records to the Board.  The appellant's 
representative indicated that consideration of the evidence 
by the RO was waived.  The originating agency should take the 
aforementioned evidence into consideration when 
readjudicating the claim.

Accordingly, the case is hereby REMANDED to the RO for the 
following action:

1.  The RO should ask the veteran to 
provide the RO with information regarding 
any evidence of current or past treatment 
for his low back disorder that has not 
already been made part of the record, and 
should assist him in obtaining such 
evidence following the procedures set 
forth in 38 C.F.R. § 3.159 (1999).  After 
obtaining any necessary release, the RO 
should make an effort to obtain copies of 
relevant clinical records from  R. H. 
Arbuckle, M.D., 85 Spring St., Suite 202, 
Laconia, NH  03246-3140 and from Dr. 
Robert Boyd.  In addition, the RO should 
make an effort to ensure that all 
relevant records of VA treatment have 
been obtained for review.  Should its 
efforts to obtain evidence prove 
unsuccessful for any reason which the 
veteran could rectify, the RO should 
notify the veteran and advise him that 
the ultimate responsibility for 
furnishing evidence rests with the 
claimant.  The veteran should be given a 
reasonable opportunity to respond to the 
RO's communications, and any additional 
evidence received should be associated 
with the claims folder.

2.  The RO should obtain copies of all 
administrative and medical records 
compiled and/or utilized by the Social 
Security Administration in connection 
with an award of disability benefits to 
the appellant.  The RO should proceed 
with all reasonable follow-up referrals 
that may be indicated by the inquiry.  
All attempts to obtain records which are 
ultimately not obtained should be 
documented.

3.  Once the private medical records have 
been associated with the claims file, the 
RO should forward the appellant's claims 
file to an appropriate VA physician for a 
review of the claims file and an opinion 
as to whether it is as likely as not that 
a back disorder was caused or aggravated 
by the service-connected knee disorders.  
If the physician believes that a physical 
examination is necessary to make such a 
determination, the RO should schedule the 
appellant to undergo a physical 
examination.

4.  If the appellant is scheduled to 
undergo a physical examination, the RO is 
advised to ensure compliance with 
examination reporting requirements.  
Pursuant to 38 C.F.R. § 3.655 (1999), 
when the claimant without good cause 
fails to report for examination in 
connection with a claim for service 
connection, other than an original claim, 
the claim will be denied.  However, the 
Secretary must show a lack of good cause 
for failing to report.  Further, VA has a 
duty to fully inform the veteran of the 
consequences of the failure to undergo 
the scheduled examination.  Reference is 
made to M21-1, Part IV, paragraph 
28.09(b)(3).  The regional office must 
comply with all notification requirements 
regarding the duty to report and the 
failure to report for examination.  This 
serves as notification of the regulation.

5.  After the above actions have been 
completed, the RO must then re-adjudicate 
the veteran's claim, to include 
consideration of the holding of the Court 
in Allen v. Brown, 7 Vet. App. 439 
(1995).  If any of the benefits sought 
remain denied, a supplemental statement 
of the case (SSOC) should be issued.

The case should be returned to the Board after compliance 
with all requisite appellate procedures.  The appellant has 
the right to submit additional evidence and argument on the 
matter the Board has remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	M. C. GRAHAM
	Acting Member, Board of Veterans' Appeals


 



